Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered June 8, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 4 Vi to 9 years, unanimously affirmed.
In the face of overwhelming evidence of defendant’s guilt in connection with the sale of drugs to an undercover narcotics officer, defendant’s trial counsel offered effective assistance by making appropriate pretrial and trial motions and applications, vigorously cross-examining the People’s witnesses in furtherance of a misidentification defense that included innocent presence at the scene, and reasonably declining an enhanced identification charge which certainly would have served only to highlight the strength of the undercover officer’s identification testimony (see, People v Baldi, 54 NY2d 137). Additionally, defense counsel reasonably did not request an agency charge as the evidence herein precluded a rational finding that defendant acted merely as an agent of the buyer (see, People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930).
We have considered defendant’s additional claims and find them to be both unpreserved and. without merit. Concur— Carro, J. P., Ellerin, Kupferman and Asch, JJ.